Title: To John Adams from William Wirt, 12 January 1818
From: Wirt, William
To: Adams, John


				
					Sir,
					Washington D.C. Jany. 12. 1818.
				
				I am just honored with your letter of the 5th. inst. and am truly gratified to learn that my sketches of Mr. Henry have afforded you entertainment. If I could have anticipated such an effect, I would have taken the liberty, on the first publication of the book, to have ordered you a copy, as a slight proof of that sincere respect, which, in common with my countrymen, I feel towards you as one among the chief of our revolutionary patriots: even yet, I hope it is not too late, in this point of view, to give the order, which I will immediately do, and to beg your acceptance of the book in consideration of the sentiment from which the offer proceeds. I have not taken this liberty towards any gentleman to whom I was personally unknown, because I thought it would argue a vain confidence in the merit of the work, which, in truth, I do not feel; nor would I now take it in relation to you, but for the favorable light in which you have been pleased to speak of the sketches.It is possible that I may have been led by the evidence furnished me, to assign Mr. Henry too high a rank in the glory of the American revolution: but if I have done so, I can affirm, with the most solemn truth, that I have not sinned, intentionally; and there is this consolation, that as I have given, all along, the evidence, itself, on which my statements are founded, the error may be easily corrected and rendered harmless by a citation of the adverse proofs which shew it to be error.It was as far from my inclination, I beg you to be assured, as it was from the scope and object of my work to institute an invidious comparison between the states of Massachusetts and Virginia, in the revolutionary contest. I had been led by the histories of the times to consider them as twin sisters in this race of glory and as running pretty fairly abreast throughout the whole course of it. I have not the honor to boast of my nativity in either of those states, and therefore feel none of that local and, I will add, honorable pride and jealousy which naturally grow out of our attachment to the natale solum: but if the case were otherwise, I should deem a minute comparison of those states, in this respect, as better calculated to tarnish the general grandeur of the revolutionary cause, than to enhance the separate honor of either of them.—Whether this sentiment, however, be right or not, the single object which I had in view was to write the life of a single patriot: to discharge my portion of that debt of national gratitude, which I thought justly due to a great benefactor of our common country, to whose merits my attention happened to be peculiarly attracted, by the circumstance of having settled, early in life, in his native state—in that state which had been the particular theatre of his exertions, and in which the echoes of his fame were, still, resounding from every quarter, when I first entered it, in the year 1792.Had my destiny led me to commence my professional career in Massachusetts, at the same suceptible age, the names you mention (many of which have been long known and revered by me) would have been rendered, by the same causes, as familiar to my mind and as dear to my affections, as the name of Mr. Henry now is. As to Massachusetts no man, I believe, can think more highly than I do of the sagacity, the intrepidity, the heroism which marked her whole course throughout the entire period of the revolutionary struggle, It is impossible for any American, at this distance of time, to read of her sufferings, of her magnanimity and invincible bravery in that trying contest, without a burning heart and over flowing eyes; and I, for one, do most devoutly wish that some one could be incited, by any cause, to record in imperishable characters, the lives of her patriots. Far from considering an act of the most ample justice to them, as detracting, in the smallest degree, from the merits of Mr. Henry, or of any other champion of the revolution, I should hail the appearance of such a work with unaffected gratulation. The present and future generations of our country can never, in my opinion, be better employed than in studying the models set before them by the fathers of our revolution; and I cannot forbear the expression of the hope that if no one be, at this time, disposed to give us those of Massachusetts the materials, at least, for such a work may now be collected and preserved; certain, that, with such an advantage, some pen of much deeper and far more durable stroke than mine, will, hereafter, be found, to hand down to an admiring and revering posterity, the lives and characters of the illustrious men of Massachusetts.I pray you to accept my thanks, for the very obliging terms in which you have been pleased to speak of my appointment, and to believe me, with profound respect, / Your obedient servant.
				
					Wm: Wirt
				
				
			